EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and email communication with Ryan J. Miller on 1/19/2022-1/24/2022.
The application has been amended as follows: 
1. (Currently Amended) A receiving module for a ceiling patient lift, wherein the receiving module is a trolley, which is slidingly movable along on a track, the receiving module comprising: 
a housing defining an internal cavity configured to hold a motor unit; 
a door hingedly connected to a side face of the housing, the door being configured to move between a first position in which the door is closed and is configured to prevent access to the internal cavity of the housing, and a second position in which the door is open and configured to actuate a brake configured to secure the receiving module relative to the track, and wherein the door is configured to directly engage a portion of the track to lock the door to the track in the open position, and wherein the door has a friction point or latch provided on a top side of the door that is configured to assist in locking the door in the open position; 
a slider element operatively connected to the housing; 
at least one retaining member connected to the slider element and slidably receiving in a side face of the housing; 
at least one counter support provided on an upper surface of the housing; and 
at least one ramp member provided in the internal cavity of the housing.

a hoist assembly for lifting a person; and 
[[a]] the receiving module according to claim 1 engagable with the track, 
wherein the slider element comprises the at least one retaining member traversing a width of the housing, 
wherein the housing is configured for removably receiving a portion of the hoist assembly such that the hoist assembly is detachably coupled to the housing; and wherein the door is pivotable, allowing access to the interior cavity of the housing and securing the portion of the hoist assembly within the housing. 

5. (Currently Amended) The lift system of claim 2, wherein the door is pivotably hinged to the housing about a pivot point spaced apart from the track, or latch positionable between the pivot point and the track to secure the door to the track in the open position and prevent movement of the receiving module.

9. (Canceled)

21. (Currently Amended) The lift system of claim 2, wherein the at least one counter support is configured to adjust the position of the receiving module so that the receiving module is substantially stable and/or level when the door is open and/or when receiving the portion of the hoist assembly within the housing.   


Reasons for Allowance
	Claim 1-2, 4-8, 17, 21, 28, 32, 36, 38 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claim 1.	
	In regards to independent claim 1, the prior art of Shenk (EP 2777674) discloses a patient lift system with a lift housing, lift strap, sling bar, a protective sleeve, and an access door at the base of the lift housing that is selectively able to be open or closed. However, due to the access door being at the base/bottom of the lift housing and not within a close proximity of the track the prior art of Shenk fails to disclose the instant invention. Based on the claim set filed on 12/20/2021, the instant invention discloses the ability for the door to open and cause the brake to actuate which would further secure the receiving module to the track. Additionally, Shenk does not limit the access doors to lock when in the open position. 
	Therefore, with the prior art failing to disclose the instant invention, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Chandan et al. (US 20180280221) discloses a lift unit with a strap extending from the base of the lift unit. At the top of the lift unit is a track wherein two compartment covers .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/						Examiner, Art Unit 3673   					/DAVID R HARE/											Primary Examiner, Art Unit 3673                                                                                                                                                                                                       								1/27/2022